DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 11,197,022. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicted patent claim 1 as shown in the table below.  The difference between the install examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim.  Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus.  Therefore, a patent to the examined claim genus would improperly extend the right to exclude the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.  See MPEP §804(II)(B)(1).

Instant Application
US 11,197,022
1. A non-transitory computer readable medium with instructions stored therein which, upon execution, instruct at least one processor to decode a block of an image using intra prediction, wherein the decoding comprises:
1. A method for decoding a block of an image using intra prediction, said method comprising:
decoding a syntax element specifying that the block is encoded according to an intra coding mode, the intra coding mode excluding a DC mode;
decoding an indication that a block is encoded according to an intra coding mode, the intra coding mode excluding a DC mode;
determining two portions in the block, wherein a first portion comprises independent pixels of the block, and a second portion comprises remaining pixels of the block;
determining two portions in the block, wherein a first portion comprises independent pixels of the block, and a second portion comprises remaining pixels of the block;
intra-predicting the independent pixels of the first portion based on an average value relative to a bit depth of pixels of the block;
intra-predicting the independent pixels of the first portion based on an average value relative to a bit depth of pixels of the block;
decoding the first portion using the intra-predicted pixels of the first portion;
decoding the first portion using said intra-predicted pixels of the first portion;
intra-predicting, using the intra coding mode, one or more pixels of the second portion using decoded pixels of the first portion or one or more previously decoded pixels of the second portion; and 
intra-predicting, using the intra coding mode, one or more pixels of the second portion using decoded pixels of the first portion or one or more previously decoded pixels of the second portion; and 
decoding the second portion using the one or more intra-predicted pixels of the second portion, wherein decoded pixels of the first portion and decoded pixels of the second portion are part of a decoded block.
decoding the second portion using said one or more intra-predicted pixels of the second portion, wherein decoded pixels of the first portion and decoded pixels of the second portion are part of a decoded block.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487